Citation Nr: 0521249	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  Also on appeal was 
a claim for service connection for pes planus.  In a January 
2005 RO decision, service connection was granted for pes 
planus, which is considered a full grant on appeal.

In May 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In July 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A right knee disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in December 2003 and July 2004.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
his possession, to the RO.  The content of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of the claim.  However, any 
defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  While it appears that the veteran is in receipt 
of Social Security disability benefits, he has not indicated 
that these records would show that his right knee disorder is 
related to his active service.  Accordingly, there is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
October 2004.  The duty to notify and assist having been met 
by the RO to the extent necessary, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Factual background

Service medical records are negative for any finding, 
complaints or treatment for a right knee injury.  The 
veteran's separation examination and subsequent examinations 
taken in February 1966, May 1967, and March 1970 reported the 
veteran's lower extremities as normal.  In addition, the 
veteran did not report any complaints regarding his right 
knee on the report of medical history at the time of those 
examinations.

Following service, the veteran received medical treatment 
from the VA facilities in Dallas and Bonham.  In September 
1999, he underwent a magnetic resonance imaging (MRI) of the 
right knee.  The physician reported findings of status post 
medial meniscal surgery.  There was a tear in the posterior 
and the body of the medial meniscus, extending to the 
inferior articular space.  There was also a tear in  




the entire lateral meniscus.  Joint space narrowing was 
found, more on the lateral side, and severe peri articular 
osteophyte formations, more severe on the lateral side and 
the posterior aspect of the patella.  There was mild to 
moderate joint effusion and some signal void artifact around 
the knee related to prior surgery.  Degenerative cystic 
changes were noted along the distal femoral condyle.  

In July 2002, the veteran was seen at the Bonham clinic for 
complaints of pain in his right knee.  It was noted that he 
walked into the clinic using a cane.  He stated that he was 
injured several times on his right side during service.  

In February 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that in 
1955, he injured his right knee when he fell off an airplane 
wing while working on a flight line.  He was treated by 
medics for that injury.  In 1956, he re-injured his right 
knee when a pressurized oil hose ruptured and hit him in the 
knee, for which he was treated.  Following separation, he 
continued to have pain in his right knee, which progressed 
and is now painful daily.  He stated that he had difficulty 
sleeping from the pain, but had not had surgery or injections 
for it.  He was given a brace a few years earlier, but began 
having mechanical problems with it.  He used a cane to walk.  
He did not have increased limitation with flare-ups or 
repetitive motion, just constant pain.  He is unable to drive 
or perform his daily activities.  He retired in 1990 because 
of his disabilities.  

Physical examination showed that the veteran walked with a 
cane and a slow gait.  The joint line was very tender and the 
physician was unable to manipulate the knee because of pain.  
The veteran was diagnosed as having degenerative arthritis of 
the right knee and decreased range of motion of the right 
knee.  The examiner opined that the progressive degeneration 
was not related to his injuries in 1955 and 1956, but a 
result of the aging process.  

At a May 1999 personal hearing and in correspondence of 
record, the veteran indicated that he injured his right knee 
in service when he fell and struck his knee 




on a flight line.  He stated that he was treated for this 
injury in service with hot and cold compresses to reduce the 
swelling.  Since he had been injured, he has constantly had 
problems with this right knee.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability.  The service medical records are 
negative for any complaints or findings of a right knee 
injury, and such a disability was not diagnosed until 
September 1999, many years after service.

There is no competent medical evidence of record showing that 
the veteran's right knee disability had its onset during 
active service or is related to any in-service disease or 
injury.  The VA examiner provided a definitive opinion that 
the veteran's current right knee disability was not related 
to active service.  The opinion was based upon reviewed of 
the claims file and a physical examination, and is found to 
be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In sum, there is no record of a diagnosis of a right knee 
disorder in service or within one year thereafter, and there 
is no competent medical evidence showing that a right knee 
disorder is related to service.  Consequently, the Board must 
find that the preponderance of evidence is against the claim; 
the benefit-of-the-doubt doctrine is 



inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for residuals of a right knee disability 
is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


